     Case 4:09-cv-02056 Document 370 Filed on 01/31/19 in TXSD Page 1 of 7



                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

 JUAN RAMON TORRES and EUGENE ROBISON, §
                                        §
       Plaintiffs,                      §
                                        §
 v.                                     §                CIVIL ACTION NO. 4:09-CV-2056
                                        §
 SGE MANAGEMENT, LLC; STREAM GAS & §
 ELECTRIC, LTD.; STREAM SPE GP; et al., §
       Defendants.                      §

                 MOTION TO DISTRIBUTE ATTORNEYS’ FEES AND COSTS

       Plaintiffs and Class Representatives Christopher Robison and Luke Thomas, and Class

Counsel Matthew Prebeg and his firm, Prebeg, Faucett & Abbott PLLC and Andrew Kochanowski

and his firm, Sommer Schwartz, P.C., and Associated Class Counsel Jeffrey W. Burnett, PLLC

and Jeffrey W. Burnett and Eric Citron and Goldstein & Russell, P.C. (together, “Moving

Counsel”) ask the Court to order distribution of the attorneys’ fees and costs awarded them by the

Court, and deposited into the registry of the Court.

       The Court signed its Order Granting Final Approval of Class Action Settlement and Final

Judgment on October 11, 2018 [Dkt. 317]. That order included an award of attorneys’ fees and

costs in the total amount of $10,275,000. No party or other entity objected to that order, and the

time has passed for the taking of an appeal from that order.

       The Court signed an Order on Allocation of Attorneys’ Fees and Costs on November 7,

2018 [Dkt. 336], allocating the total attorneys’ fees and costs among Class Counsel and Associated

Class Counsel. Class Counsel Scott Clearman filed a notice of appeal of that order and notices of

cross-appeal were filed.
     Case 4:09-cv-02056 Document 370 Filed on 01/31/19 in TXSD Page 2 of 7



       On December 18, 2018 the Court ordered defendants to pay half of the total attorneys’ fees

and costs awarded to plaintiffs’ counsel within three days, and to deposit the other half into the

registry of the Court by January 25, 2019, pending motions for distribution by counsel [Dkt. 351].

Defendants paid the first half of the award, and, today, have promised to immediately deposit the

second half into the registry.

       To effectuate finality of this Court’s orders on attorneys’ fees and cost, the Class

Representatives and Moving Counsel ask the Court to order immediate distribution of the funds in

the registry of the Court to Moving Counsel in accordance with this Court’s Order on Allocation

of Attorneys’ Fees and Costs [Dkt. 336]. Until that allocation happens, this Court’s order on fees

will remain unfulfilled, and Moving Counsel will not have obtained the benefit of the rulings this

Court has already made.

       Defendants state they have no position on this immediate distribution, and the only entity

that opposes immediate distribution is Clearman.

                                  ARGUMENT & AUTHORITIES

       Based upon its review of the fee petitions filed by Moving Counsel, Dkt. Nos. 291, 292,

297, and 295, the Court concluded that it “has examined the motions of the several attorneys

concerning attorneys’ time logged, usual and customary rates, expenses and awards in similar

cases in light of the Johnson factors and determines that an attorneys’ fees and costs in the amount

of $10,275,000 are reasonable and should be, and are herewith, awarded.” [Dkt. 317, par. 14]. As

this finding demonstrates, Moving Counsel have invested an enormous amount of time and

resources, over a period of many years, to achieve a successful result for the class. There is no

reason to delay the receipt of the funds awarded to Moving Counsel.




MOTION TO DISTRIBUTE FEES AND COSTS                                                          PAGE 2
       Case 4:09-cv-02056 Document 370 Filed on 01/31/19 in TXSD Page 3 of 7



          And there is no just cause for any stay of this Court’s order on allocation of fees, or to

oppose this motion that gives effect to this Court’s orders. The Fifth Circuit established four

factors for staying enforcement of a judgment, namely:

                 (1) whether the stay applicant has made a strong showing that he is likely to
                 succeed on the merits; (2) whether the applicant will be irreparably injured absent
                 a stay; (3) whether issuance of a stay will substantially injure the other parties
                 interested in the proceeding; and (4) where the public interest lies.

ODonnell v. Goodhart, 900 F.3d 220, 223 (5th Cir. 2018) (emphasis added). A stay “is not a

matter of right, even if irreparable injury might otherwise result.” ODonnell v. Harris Cty., 328 F.

Supp. 3d 643, 648 (S.D. Tex. 2018).

          This Court previously denied Clearman’s motion [Dkt. 340] to stay this Court’s judgment

on attorneys’ fees (see Court’s order, Dkt. 341), and has considered Clearman’s subsequent

request to stay the second payment [Dkt. 354]. Neither of Clearman’s motions addressed any of

the Fifth Circuit’s requirements for a stay, and since then, no facts have arisen to justify further

delay of the payment of attorneys’ fees and costs to Moving Counsel.

          Clearman cannot support the foremost requirement to stay this Court’s fee allocation order

– that his appeal is likely to succeed on the merits. Nor can he show he would be irreparably

injured if this Court does not stay payment of fees. On the other hand, Moving Counsel will sustain

substantial injury if they are forced to wait months or even years to receive the $4,344,7361 of

funds the Court awarded them for their years of hard-fought service to the class, and for their

substantial investment of their time and resources.




1
    $4,344,736 is the portion of the total $5,137,500 second payment this Court awarded to movants.


MOTION TO DISTRIBUTE FEES AND COSTS                                                              PAGE 3
     Case 4:09-cv-02056 Document 370 Filed on 01/31/19 in TXSD Page 4 of 7



       Furthermore, there are no public interest issues that could be implicated by giving effect to

this Court’s orders on attorneys’ fees through the immediate distribution of funds to Moving

Counsel in accordance with this Court’s orders.

       Lastly, the only entity opposing this motion, Clearman, has not posted a bond for payment

of the $4,344,736 he seeks to delay. Federal Rule of Civil Procedure 62(b) requires a party seeking

a stay of proceedings to enforce a judgment to provide “a bond or other security.” Though

Clearman suggests either no bond or only a nominal bond is necessary, he never explains how the

$792,764 allocated to him will secure the harm necessarily caused by denying movants immediate

access to the $4,344,736 in attorneys’ fees awarded to them for their nine years of work and

investment in this case.

       Indeed, Clearman should not be entitled to obtain a stay in this case by posting a bond at

all. A bond is usually available when a defendant is required by a judgment to pay money, and the

defendant prefers to post the bond rather than immediately pay the judgment. Clearman has not

been required to pay anything; he seeks only to prevent defendants’ money from being paid out to

Moving Counsel. Rule 62 does not entitle the party (usually the defendant) seeking a stay to force

other parties to place their money in the registry of the court. But that is the upshot of what

Clearman seeks—he wants Moving Counsel’s funds to be placed in the registry of the court as

some kind of security, even though he is the one who initiated an appeal of this Court’s allocation

order. The only possible justification for that effort is to obtain settlement leverage over Moving

Counsel by temporarily depriving them of the funds they have earned and this Court has already

ordered. The Court should not condone that goal.

       This motion seeks only the immediate release of the $4,344,736 in attorneys’ fees awarded

to Moving Counsel by this Court. Clearman apparently opposes distribution to himself of the




MOTION TO DISTRIBUTE FEES AND COSTS                                                          PAGE 4
     Case 4:09-cv-02056 Document 370 Filed on 01/31/19 in TXSD Page 5 of 7



$792,764 this Court allocated to him, and Movants take no position on whether those funds should

also be distributed.

                       CONCLUSION & REQUEST FOR EXPEDITED BRIEFING

       Defendants do not oppose this motion. The sole opposition is from Clearman, who cannot

demonstrate how he is likely to succeed on appeal, how he will be irreparably injured absent a

stay, or whether the stay will substantially injure movants. See Hilton v. Braunskill, 481 U.S. 770,

776 (1987). Further, Clearman has not posted a bond.

       By its order [Dkt. 341], the Court has already denied one request by Clearman to stay this

Court’s judgment on attorneys’ fees [Dkt. 340], and has considered Clearman’s second request to

stay payment of the fees [Dkt. 354]. Because Clearman has had every opportunity to brief his

requests to stay payment to Moving Counsel, movants ask this Court to consider this motion on an

expedited basis, and to set an expedited schedule to resolve any objection to the immediate

distribution of attorneys’ fees and costs previously awarded and allocated by the Court.

       Movants therefore ask the Court to (1) set an expedited briefing schedule for resolution of

this motion, and (2) order immediate disbursement from the Court’s registry the $4,344,736 in

attorneys’ fees and costs awarded to movants by payment to Kochanowski for further distribution

to movants.

   Dated: January 31, 2019.




MOTION TO DISTRIBUTE FEES AND COSTS                                                          PAGE 5
     Case 4:09-cv-02056 Document 370 Filed on 01/31/19 in TXSD Page 6 of 7



                                      Respectfully submitted,

                                      /s/ Matthew J.M. Prebeg

                                      PREBEG, FAUCETT & ABBOTT PLLC
                                      Matthew J.M. Prebeg
                                      Attorney-in-Charge
                                      Texas State Bar No. 00791465
                                      Southern District Bar No. 603742
                                      Brent T. Caldwell
                                      Texas State Bar No.: 24056971
                                      Southern District Bar No. 827326
                                      8441 Gulf Freeway, Suite 307
                                      Houston, Texas 77017
                                      Tel.: (832) 742-9260
                                      Fax: (832) 742-9261
                                      mprebeg@pfalawfirm.com
                                      bcaldwell@pfalawfirm

                                      - AND –

                                      /s/ Andrew Kochanowski

                                      SOMMERS SCHWARTZ, P.C

                                      Andrew Kochanowski
                                      akochanowski@sommerspc.com
                                      One Towne Square, Suite 1700
                                      Southfield, MI 48076
                                      Telephone: (248) 355-0300
                                      Facsimile: (248) 936-2140

                                      -AND-




MOTION TO DISTRIBUTE FEES AND COSTS                                      PAGE 6
     Case 4:09-cv-02056 Document 370 Filed on 01/31/19 in TXSD Page 7 of 7



                                               /s/ Jeffrey W. Burnett

                                               JEFFREY W. BURNETT, PLLC

                                               Jeffrey W. Burnett
                                               S.D. Tex. No. 1114797
                                               Texas Bar No. 24025274
                                               12226 Walraven
                                               Huffman, Texas 77336
                                               Telephone: (281) 324-1400
                                               Facsimile: (713) 583-1221
                                               jburnett@burnetthoustonlaw.com

                                               -AND-

                                               /s/ Eric F. Citron

                                               GOLDSTEIN & RUSSELL, P.C.

                                               Eric F. Citron
                                               7475 Wisconsin Avenue, Suite 850
                                               Bethesda, MD 20814
                                               Telephone: (202) 362-0636
                                               Facsimile: (866) 574-2033
                                               ec@goldsteinrussell.com

                                               Attorney for Plaintiffs & Pro Se



                                      CERTIFICATE OF SERVICE

   I certify that a true and complete copy of this pleading has been served on all counsel of record

on January 31, 2019, in accordance with the Federal Rules of Civil Procedure, by electronic filing,

email, facsimile, or certified mail, return receipt requested.


                                               /s/ Brent T. Caldwell
                                               Brent T. Caldwell




MOTION TO DISTRIBUTE FEES AND COSTS                                                          PAGE 7
